The opinion of the Court was drawn up by
Kent, J.
This is an action under statute § 54 of c. 11 of R. S., to recover money received by defendant as school agent of the district. It was objected that the action cannot be sustained, because it does not appear that the agent was sworn. But the case finds that he was acting agent, under an election, and that, as such agent, he received and held the money in question. He was agent de facto, and we think he cannot object, in this suit, that all of the requirements of the statute were not complied with. Having received the money, claiming to be agent, he must account *456for it. Indeed, if he cannot be regarded as agent, for any purpose, he may be liable in his individual capacity, under the count for money had and received, and be debarred from any defence arising from'his acts as such agent.
The 'only exception taken to the ruling of the presiding Judge, upon the merits of the case, is, that he excluded the claim' of the defendant " for personal services in going after the teachers.” He directed the jury to allow what they deemed just for all other claims proved'to their satisfaction.
By § 53 of c. 11, it is provided that the school agent shall employ teachers from the money placed at his disposal for that purpose, and, from the same means, provide fuel and utensils and make repairs, and pay insurance, if the district so direct. By § 54, it is provided that each agent, within the year for which he is chosen, shall expend the .money apportioned to his district for the support of the schools therein, taught by instructors duly qualified. Any money received by the agent for the use of the district, and not appropriated by him to such use during his term of office, may be recovered from him in an action on the case, in the name of the town or district.
Assuming that the agent has or may have a legal claim • for personal services against the town or district, the question is, can he legally claim to retain his compensation out of the money paid over to him for the support of schools in the district? No account in offset was filed in this case. The statute points out very minutely all the purposes to which he may apply the money; viz.: payment of teachers, for fuel, utensils, repairs and insurance. And any. money " not so appropriated by him to such use, during his term of office,” belongs to the district and may be recovered of him.
We think that the statute did not intend to allow the retention of any part of this money to pay for the personal services of the .agent. It is the case where the law specifically appropriates all the money he may receive. He is bound so to use it, and, if he does not so use it all, he is bound to pay the part remaining in his hands to the district.
*457If he has any legal claim for personal services, he must look to the district or town for payment, by suit or otherwise. If he. might have filed such a claim in offset, he has not done it. And it is well settled that a defendant cannot avail himself of .any demand he may have against the plaintiff, if it has not been filed in offset pursuant to the statute; unless the demand arose from an actual payment of the plaintiff’s demand, or, unless it was the understanding or agreement, expressed or implied, that one should be in payment or discharge of the other. Sargent v. Southgate, 5 Pick., 312; Braynard v. Fisher, 6 Pick., 355. We think that money placed in the hands of a public officer to be by him appropriated for definite and specific purposes pointed out in the statute, under the provisions of which he received it, cannot be regarded as within the exception to the general rule. Exceptions overruled.
Appleton, C. J., Cutting, Walton, Barrows and Dan-forth, JJ., concurred.